Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is responsive to the amendments filed on 09/19/2021. 
Claims 1-6 and 8 have been cancelled. 
Claims 7 and 9-10 have been amended. 
Claims 7, and  9-13 are presented for examination. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Okamura “US 2014/0177912 A1” (Okamura) in view of Rhoads et al. “US 2014/0293091 A1” (Rhoads).
Regarding Claim 7:   A product recognition apparatus comprising:
a shooting device configured to shoot a moving image of a moving object and output frame data representing a frame image constituting the moving image (at least see Okamura Abstract; Fig. 1; Note: “[0041] The recognition area 11 is a rectangular area arranged at an approximate center in the frame range 10. The toggle area 12 is a trapezoidal area arranged such that it is offset downward at the end part of the upstream side (a left side in FIG. 3) of the standard line of flow in the frame range 10. The first candidate area 13 is a trapezoidal area arranged at an approximate center of the end part of the downstream side of the standard line of flow in the frame range 10. The second candidate area 14 is a trapezoidal area arranged at an upper end in the frame range 10 such that it is offset towards the downstream side of the standard line of flow. The third candidate area 15 is a trapezoidal area arranged at a lower end in the frame range 10 such that it is offset towards the downstream side of the standard line of flow. The shape of each functional area may be freely formed, respectively. In the present embodiment, the recognition area 11 corresponds to a first area, the toggle area 12 corresponds to a second area, and the first candidate area 13, the second candidate area 14 and the third candidate area 15 correspond to a plurality of third areas, respectively. In addition, the arrangements of the first candidate area 13, second candidate area 14 and third candidate area 15 are not limited to this and may be changed freely.”);
a display configured to display an operation screen containing an image display region for displaying the frame image and a button display region for displaying at least four buttons, the (at least see Okamura Abstract; Figs. 1-2; [0008]; [0008] Therefore, an operator needs to, for example, operate a button to designate a recognition method, which becomes a burden for the operator.);
a memory configured to store operation screen data for displaying the operation screen and the frame data; and a processor configured to (at least see Okamura Abstract; Fig. 2):
recognize an object contained in the frame image based on the frame data stored in the memory (at least see Okamura Abstract; Fig. 7; note “[0146] As described above, according to the commodity reading apparatus 100, the acquirement of the bar code data with the bar code recognition technology and the recognition on the commodity with the object recognition technology can be used selectively by changing a position where the commodity is entered into the frame range at the upstream side of the line of flow by an operator even in a case in which the operator moves the sales commodity along the line of flow according to the standard line of flow. That is, the switching between the bar code recognition mode for acquiring the bar code data with the bar code recognition technology and the object recognition mode for recognizing the commodity with the object recognition technology (in other words, the setting of the bar code recognition mode and the object recognition mode) can be carried out without a mode switching (in other words, mode setting) operation, and thus the burden of the operator can be decreased compared with carrying out the mode switching operation. Moreover, the same image capturing device 105a is used in both modes, and therefore, there is no cost increase caused by the image capturing devices which are respectively arranged.”);
control the display to display the frame image in the image display region; control the display to display a text string representing a candidate of the recognized object at one of the four corners of the operational image display region in association with one of the four operational regions, and in one of the four buttons in the button display region, wherein a display position of the text string in the image display region corresponds to a display position of the text string in the button display region; determine a specific location of the recognized object in the frame image, the specific location being a location within an area of the recognized object in the frame image; control the display so that based on the operation screen data and the frame data stored in the memory, a location image representing a location of the recognized object is displayed at the determined specific location so as to overlap the frame image in the image display region of the operation screen and that the text string at the one of the four corners is enlarged as the location image approaches the one of the four operational regions associated therewith (at least see Okamura Abstract; Figs. 1 and 7-10; [0021]-[0041] and [0161; not: “0035. The image capturing device 105a is included in the image capturing section 105 together with an image capturing lens (not shown). The image capturing device 105a comprises a CCD (charge coupled device) image capturing element serving as an area image sensor and a drive circuit thereof. The image capturing lens focuses an image of an image capturing area on the CCD image capturing element. The image capturing area is referred to as an area which is focused on the area of the CCD image capturing element from the reading window 101 a through the image capturing lens. The image capturing device 105a acquires frame data representing the image of the image capturing area (frame image) at regular time intervals, and outputs the frame data. In this way, an image capturing direction of the image capturing device 105a is oriented from the inside of the housing 101 towards the outside of the housing 101 via the reading window 101a. That is, the standard line of flow observed from the image capturing device 105 is extended from left to right: the left side of the frame image is the upstream side of the standard line of flow, and the right side is the downstream side]);
Okamura disclose the claimed invention but fails to explicitly disclose accept an input of an operation corresponding to the enlarged text string in response to detection of the specific location of the recognized object in the associated operational region; and accept the input of the operation in response to a selection of one of the four buttons having the same text string as the enlarged text string. However, Rhoads disclose this (at least see Rhoads Abstract; Fig. 53; [0191]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use Rhoads’s teachings in Okamura’s COMMODITY READING APPARATUS, COMMODITY SALES DATA PROCESSING APPARATUS AND COMMODITY READING METHOD enabled, for the advantage of image capturing for easy reading of item. 
Regarding Claim 9:   The product recognition apparatus according to claim 7, wherein (at least see Okamura [0024]-[0027]).
Regarding Claim 10:   The product recognition apparatus according to claim 7, wherein the processor is configured to repetitively determine the specific location of the recognized object and thereby determine a moving direction of the specific location of the recognized object, and the processor controls the display so that the location image and a direction image indicating the moving direction of the specific location of the recognized object are displayed so as to overlap the frame image (at least see Okamura [0024]-[0027]).
Regarding Claim 11:   The product recognition apparatus according to claim 7, wherein the processor is configured to repetitively determine the specific location of the recognized object and thereby determine a moving path of the specific location of the recognized object; and the processor controls the display so that the location image and a path image indicating the moving path of the recognized object are displayed so as to overlap the frame image (at least see Okamura Fig. 9; [0033]).
Regarding Claim 12:   The product recognition apparatus according to claim 7, wherein the location image comprises a mark (at least see Okamura [0147]).
Regarding Claim 13:   The product recognition apparatus according to claim 7, wherein the location image overlaps the object in the frame image (at least see Okamura [0035]).
Response to Arguments
Applicant’s arguments with respect to claims7, and  9-13  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FATEH M OBAID whose telephone number is (571)270-7121.  The examiner can normally be reached on Monday-Friday 8:00 A.M to 4:30 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Zeender can be reached on (571) 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FATEH M OBAID/Primary Examiner, Art Unit 3627